Citation Nr: 1444790	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had over 20 years of active service ending with his retirement in April 1973.  He died in February 2010 and the appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the appellant's claim for non-service-connected burial benefits.  Jurisdiction of the case was subsequently transferred to the RO in Houston, Texas.  

In addition to the paper claims file, the appellant also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the Virtual VA file reveals documents that are either duplicative to those contained in the paper claims file or irrelevant to the current claim.  The VBMS record does not contain any documents at this time. 


FINDINGS OF FACT

1.  The appellant is the Veteran's daughter who paid for burial expenses of the Veteran from her personal funds. 

2.  At the time of the Veteran's death in February 2010, he was not in receipt of VA compensation or pension, had no service-connected disabilities or pending original or reopened claims for compensation or pension, and his body was not held by the State. 

3.  The Veteran died at a private hospital and was not hospitalized by VA or receiving care under VA contract at a non-VA facility at that time of his death.

CONCLUSION OF LAW

The criteria for payment of non-service-connected burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2002); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 79 Fed. Reg. 109, 32658-62 (June 6, 2014), to be codified at 38 C.F.R.  §§ 3.1700-3.1713.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) . 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

The RO provided a complete explanation of the criteria necessary to substantiate the appellant's burial benefits claim as well as her and VA's respective responsibilities to obtain relevant evidence in a July 2012 letter.  Although the VCAA notice was not provided prior to the initial decision issued in June 2010, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in a subsequent September 2012 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the appellant in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records, and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the appellant has contended that the Veteran was treated at Brooke Army Medical Center and Wilford Hall Medical Center.  She also reported that the Veteran died at Northeast Baptist Hospital in San Antonio, Texas.  However, when requested for authorization to obtain such records in the July 2012 letter, the appellant did not respond.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Nevertheless, such records are arguably irrelevant to the instant matter and, therefore, it is not necessary to obtain such records.  In this regard, treatment at United States military medical centers and private facilities have no bearing on an individual's entitlement to non-service-connected burial benefits.  Therefore, obtaining these records would serve no useful purpose.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").  Likewise, there is no need to obtain a VA medical opinion in this matter as such issue turns on the evidence of record at the time the Veteran died.  Moreover, the appellant has not identified any VA treatment records.   

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Analysis

The Veteran died in February 2010.  The appellant is the Veteran's daughter who paid for burial expenses of the Veteran from her personal funds and, as such, contends that she is entitled to non-service-connected burial benefits.

Where a Veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial, may be payable under certain circumstances.  38 U.S.C.A. 
§ 2302(a); 38 C.F.R. § 3.1600(b).  For deaths on or after December 1, 2001, but before October 1, 2011, VA will pay up to $300 toward burial and funeral expenses. 

Specifically, if the cause of a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; (2) the Veteran had an original or reopened claim for either benefit pending at the time of death and in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval or air service for a disability incurred or aggravated in the line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  Alternatively, burial benefits may be paid if a Veteran dies from non-service-connected causes while properly hospitalized by VA in a VA or non-VA facility.  38 C.F.R. 
§ 3.1600(c). 

Significantly, effective July 7, 2014, VA amended the applicable regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713, which were written and organized for clarity and ease of use.  VA also improved delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors.  These changes allowed VA to automate payment of a burial allowance to most surviving spouses and expedite the adjudication of all other burial benefits claims. See 79 Fed. Reg. 109, 32658-62 (June 6, 2014).

Except as otherwise provided, the final rulemaking was applicable to claims for burial benefits pending on or after July 7, 2014. Section 3.1702 explains, however, that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014.  As the appellant's claim was received in May 2010 and was still pending on July 7, 2014, both the older and revised criteria apply, whichever is more favorable.

In this case, the AOJ has not yet considered the appellant's claim in light of the new regulations, however, none of the amended provisions apply to the case at hand.  Rather, the substantive requirements for a non-service-connected burial allowance remain the same as in the previous version of the regulations.  Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

A review of the record reveals that the Veteran was not in receipt of pension or compensation at the time of his death and had no service-connected disabilities.  Additionally, he did not have any pending original or reopened claims for compensation or pension at the time of his death.  In this regard, the Board notes that the record is completely silent for any claims filed by the Veteran during his lifetime, with the exception of education benefits shortly after his retirement.  Finally, the third avenue of recovery noted above is not applicable as the Veteran's body was not held by a State.  Therefore, the only avenue upon which burial benefits can be paid in this case is if it is established that the Veteran died while properly hospitalized by VA in a VA or non-VA facility. 

For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C.A. § 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care for which payment is authorized under 38 U.S.C.A. § 1741. 
38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a). 

When Department facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required, the Secretary, as authorized in 38 U.S.C.A. § 1710, may contract with non-Departmental facilities in order to furnish medical services for the treatment of any disability of a Veteran who has been furnished nursing home care.  38 U.S.C.A. § 1703(a)(2)(B)(i).  The term "non-Department facilities" means facilities other than facilities of the Department (VA).  38 U.S.C.A. § 1701(4). 

The Board concludes that the appellant is not entitled to non-service-connected burial benefits because the Veteran did not die while properly hospitalized by VA in a VA or non-VA facility.  Rather, the death certificate shows that the Veteran died at a private hospital. 

In reaching this decision, the Board acknowledges the appellant's contention that non-service-connected burial benefits are warranted because the Veteran was transported to the private hospital via ambulance for a medical emergency where he subsequently died within 24 hours.  As such, due to the nature of the emergency, there was no time for transport to a VA hospital.  Nevertheless, the regulation for burial benefits is clear, and there is no evidence that VA directed or contracted for the Veteran's care at the private hospital.  In this regard, there is no evidence that the Veteran had even recently sought care at a VA facility.  Despite a request for additional evidence, the appellant has not submitted any evidence supporting her contention or even identified any VA facilities for where the Veteran had previously sought treatment.  Rather, she identified that he had received treatment at military medical facilities; nevertheless, these facilities are not considered part of the VA.  As such, the record simply does not show that the  Veteran died while properly hospitalized by VA in a VA or non-VA facility. 

As previously discussed, at the time of the Veteran's death in February 2010, he was not in receipt of VA compensation or pension, had no service-connected disabilities or pending original or reopened claims for compensation or pension, his body was not held by the State, and he was not hospitalized by VA or receiving care under VA contract at a non-VA facility.  Consequently, non-service-connected burial benefits are not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to non-service-connected burial benefits is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


